Smith, Judge.
An administrative law judge awarded Clark compensation based on his finding that Clark’s congenital cerebral aneurysm ruptured as a result of straining in his job at Union Camp Corp. After de novo review, the finding and award were affirmed by the full board of workmen’s compensation, and on appeal the board was affirmed by the superior court. This appeal from the superior court’s judgment contends the findings and award were not supported by competent evidence. We find that they were, and the judgment is affirmed.
There was testimony from Clark and two co-workers that Clark, on the occasion in question, performed a function involving some strain and exertion while in a bending-over position. Immediately thereafter Clark complained of dizziness and headaches. Subsequent medical examination revealed the ruptured aneurysm. Medical testimony indicated that the strain, by increasing blood pressure, could cause an aneurysm to rupture. It is settled that such medical testimony as to possible cause is sufficient to authorize a fact finding tribunal to conclude the event actually caused the injury. Travelers Ins. Co. v. *136Hogue, 130 Ga. App. 844, 845 (204 SE2d 760). The claimed cause here was not "plainly speculative or far-fetched,” as Union Camp contends, in view of the evidence that immediately following Clark’s strenuous act he complained of symptoms which led to the discovery of the ruptured aneurysm. The finding was supported by the evidence and the superior court was correct in affirming it. Carter v. Kansas City Fire &c. Ins. Co., 138 Ga. App. 601 (226 SE2d 755).
Argued May 2, 1977
Decided July 14, 1977
Rehearing denied July 29, 1977.
Bouhan, Williams & Levy, Edwin D. Robb, Jr., for appellant.
Jones & Cheek, Horace L. Cheek, Jr., for appellee.

Judgment affirmed.


Bell, C. J., and McMurray, J., concur.